                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO



JOSHI TECHNOLOGIES
INTERNATIONAL, INC.,

       Plaintiff,

v.                                                              No. 2:15-cv-00467-KG-CG

CHI ENERGY, INC.,

       Defendant.

                ORDER SETTING A TELEPHONIC STATUS CONFERENCE

     IT IS HEREBY ORDERED that a status conference will be held by telephone on

MONDAY, JULY 29, 2019, AT 2:00 PM. Counsel shall call the AT&T conference line at

888-398-2342, access code 9614892, to be connected to the proceedings.




                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
